368 F.2d 988
UNITED STATES of Americav.Horace J. PARISI, Appellant.
No. 15608.
United States Court of Appeals Third Circuit.
Argued Sept. 13, 1966.Decided Oct. 7, 1966.

Martin D. Moroney, Newark, N.J., for appellant.
Jerome D. Schwitzer, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Barry D. Maurer, Asst. U.S. Atty., on the brief), David B. Bliss, Special Counsel, Werner Goldman, Atty., S.E.C., Washington, D.C., of counsel, for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant was convicted of three counts of a ten count indictment alleging the fraudulent sale of securities and use of the mails in connection with a fraudulent scheme.  In addition to the errors alleged to have been committed by the District court in its charge and limitation of cross examination, which we considered in his co-defendant's appeal, United States v. Casavina, 368 F.2d 987 (C.A.3, 1966) (filed today), he raises two further points.


2
In the first point, he urges that the court erred in failing to grant his motion for judgment of acquittal.  Viewing the evidence in the light most favorable to the Government, we find no merit in this contention.  There is ample evidence in the record to indicate that appellant had a close and intimate tie with Casavan Industries and its operation, that he solicited prospective purchasers of stock, and that he participated in a scheme to avoid an injunction prohibiting the sale of stock in violation of the Securities Act of 1933.  Moreover, the evidence relating to the fraudulent sale of stock to Donald W. Kentler (a transaction for which he was not indicted) is clearly indicative of both intent and participation in the scheme.  See Robinson v. United States, 366 F.2d 575 (C.A. 10, Sept. 20, 1966).


3
We find appellant's remaining argument-- that the jury verdict was an obvious compromise-- to be completely without merit.


4
The judgment of the district court will be affirmed.